— Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthews, J.), rendered June 8, 1984, as amended September 28, 1984, convicting him of assault in the first degree, upon a jury verdict, and imposing sentence.
Judgment, as amended, affirmed.
We find no reversible error in the cross-examination of the defendant’s expert witness or in the charge as to reasonable doubt, and there is no reason to disturb the sentence. Lazer, J. P., Brown, Weinstein and Niehoff, JJ., concur.